Citation Nr: 0723572	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran had active military service from January 1962 to 
May 1966.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a January 2004 rating decision in which the RO 
denied service connection for bilateral hearing loss and 
tinnitus.  The veteran submitted a timely notice of 
disagreement (NOD) in May 2004 which was apparently misplaced 
by the RO and later associated with the file in June 2004.  
The veteran's representative also filed an additional NOD in 
June 2004.  The RO issued a statement of the case (SOC) in 
June 2004.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2004.

In September 2004, the veteran submitted directly to the 
Board a letter from a private physician, along with a waiver 
of initial RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304(c) (2006).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for hearing 
loss and for tinnitus is warranted.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service medical records reflect no findings of in-service 
hearing loss or tinnitus.  However, the Board notes that the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this appeal, the veteran contends that he has hearing loss 
and tinnitus as a result of in-service noise exposure, to 
include training at a rifle range, use of heavy construction 
equipment, firing a machine gun, jackhammering, and 
demolition school.  The veteran's DD-214 confirms that his 
last assignment was to a Mobile Construction Battalion, but 
other service personnel records have not been associated with 
the file.  As the Board finds that such records may help in 
further supporting the veteran's claims of in-service noise 
exposure, on remand, the RO should request the veteran's 
complete service personnel records from the National 
Personnel Records Center (NPRC).  

The Board also notes that post-service medical evidence 
associated with the record includes an August 2004 letter 
from a private physician which noted that the veteran was in 
the military and was exposed to many very loud noises.  The 
physician further opined that such noises led to most of the 
veteran's hearing loss.  However, the veteran has submitted 
no other medical evidence relating to current hearing loss or 
tinnitus.  In addition, the evidentiary basis for the August 
2004 private medical opinion was not stated; hence, the Board 
is unable to discern whether that examiner considered the 
veteran's documented service and medical history.

Given the veteran's assertions of in-service noise exposure 
and, at present, the veteran's documented in-service 
assignment with a Construction Battalion, but the absence of 
objective medical findings reflecting the current extent of 
veteran's claimed hearing loss and tinnitus, and the 
insufficient private medical opinion as to etiology, the 
Board finds that VA examination, with audiometric testing, 
and a medical opinion by an appropriate physician-based on 
full consideration of the veteran's documented medical 
history and assertions-that addresses the existence of 
current bilateral hearing loss disability and tinnitus, and 
the relationship, if any, between each such disability and 
in-service noise exposure, is needed to resolve the claims on 
appeal.   See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
audiometric testing by audiologist, then VA medical 
examination, by an otolaryngologist (ear, nose, and throat 
physician), at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to the 
scheduled audiological evaluation and/or the medical 
examination, without good cause, may result in a denial of 
the claim (as the claims will be considered on the basis of 
evidence of record).   See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled evaluation and/or examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the scheduled appointments sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
evaluation and examination, to ensure that all due process 
requirements are met, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims for service connection for hearing loss and 
tinnitus.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any pertinent evidence in 
his possession (not previously submitted).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings, and 
effective dates-as appropriate.  The RO should also request 
additional information from the veteran regarding his 
application to the U.S. Coast Guard for a boat license, and 
if appropriate, request from the Coast Guard any available 
records pertaining to hearing test results that the veteran 
may have submitted as a part of that application.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
on appeal.  For the sake of efficiency, adjudication of the 
claim should include consideration of the private medical 
opinion submitted directly to the Board (notwithstanding the 
waiver of RO consideration of such evidence).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the NPRC 
the complete service personnel records 
from the veteran's period of active 
service from January 1962 to May 1966.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities (documenting all requests).  
All records or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for hearing 
loss and tinnitus that is not currently 
of record.

The RO should specifically request that 
the veteran identify more precisely if 
hearing test results were actually 
submitted to the Coast Guard, what type 
of license he applied for, and where and 
when he submitted his license 
application.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (not previously submitted), 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its notice to 
the veteran meets the requirements of the 
Dingess/Hartman (cited to above)-
particularly, as regards the five 
elements of a claim for service 
connection, appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified, to 
include any identified boating license 
records from the Coast Guard, by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA ear, nose and 
throat examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear) should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., the 50 percent or 
more probability) that such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include noise exposure during the 
veteran's service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
scheduled appointments sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss and 
for tinnitus in light of all pertinent 
evidence (to include the evidence 
submitted directly to the Board in 
September 2004) and legal authority.

8.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


